Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2021

                                      No. 04-21-00344-CV

                    IN THE INTEREST OF R.A.E., ET AL, CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01868
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The current deadline for the reporter’s record is August 26, 2021. On August
23, 2021, the court reporter filed a notification of late record requesting an extension of time
until September 3, 2021 to file the record. After consideration, we GRANT the court reporter’s
request and ORDER her to file the reporter’s record by September 3, 2021. FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court